DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-26, 34, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beurton et al (US 2016/0119709 A1) in view of Sassi (WO 2012/160415 A) and further in view of Vilermo et al (US 2015/0280669 A1).
Regarding claim 20, Beurton et al disclose a method of controlling headphones having external microphone signal pass-through functionality (Beurton et al; Fig 5b;), the method comprising: controlling a display  to present a geometric shape on the display (Beurton et al; Fig 5b; display of circle); receiving an indication of digit motion from a sensor system associated with the display (Beurton et al; Fig 5b; moving CR on display), the sensor system comprising a touch sensor system or a gesture sensor system (Beurton et al; Fig 5b;Para [0056]), the indication including an indication of a direction of digit motion relative to the display (Beurton et al; Fig 5b;Para [0056]);; and changing a headphone transparency setting according to a current size of the geometric shape (Beurton et al; Fig 5b;Para [0056]); but do not expressly disclose controlling the display to present a sequence of images indicating that the geometric shape either enlarges or contracts, depending on the direction of digit motion; wherein the headphone transparency setting corresponds to both an external microphone signal gain setting and a media signal gain setting. However, in the same field of endeavor, Sassi discloses a method comprising a display controlling a display  to present a geometric shape on the display (Sassi; Fig 2C; Page 14; lines 15-25); receiving an indication of digit motion from a sensor system associated with the display (Sassi; Fig 2C; finger moving on display) the indication including an indication of a direction of digit motion relative to the display (Sassi; Fig 2C) controlling the display to present a sequence of images indicating that the geometric shape either enlarges or contracts, depending on the direction of digit motion (Sassi; Page 14; lines 15-25). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the control feature taught by Kim to control the audio output of the headphone taught by Beurton. The motivation to do so would have been to improve the user experience. Moreover, in the same field of endeavor, Vilermo et al disclose a method wherein the headphone transparency setting corresponds to both an external microphone signal gain setting and a media signal gain setting (Vilermo et al; Fig 6; gain Y and X). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the gain setting feature taught by Villermo to control the transparency setting of the headphone taught by Beurton. The motivation to do so would have been to increase the ambient sound awareness to the user.

Regarding claim 21, Beurton in view of Sassi and further in view of Vilermo disclose the method of claim 20, wherein the current size of the geometric shape also corresponds to an automatic noise cancellation setting (Beurton et al; Fig 5b; Para [0056]).

Regarding claim 22, Beurton in view of Sassi and further in view of Vilermo disclose the method of claim 21, wherein a smallest size of the geometric shape corresponds with a headphone transparency setting having a smallest external microphone signal gain setting and an automatic noise cancellation setting in which automatic noise cancellation is enabled (Beurton et al; Fig 5b;Para [0056]).

Regarding claim 23, Beurton in view of Sassi and further in view of Vilermo disclose the method of claim 21, wherein a largest size of the geometric shape corresponds with a headphone transparency setting having a largest external microphone signal gain setting and an automatic noise cancellation setting in which automatic noise cancellation is not enabled (Beurton et al; Fig 5b; Para [0056]).

Regarding claim 24, Beurton in view of Sassi and further in view of Vilermo disclose the method of claim 20, but do not expressly disclose wherein the method comprises controlling the display to present a sequence of images indicating that the geometric shape enlarges when the direction of digit motion is towards an upper portion of the display. However, in the same field of endeavor, Sassi discloses a method wherein the method comprises controlling the display to present a sequence of images indicating that the geometric shape enlarges when the direction of digit motion is towards an upper portion of the display (Sassi; Page 14; lines 15-25). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the control feature taught by Kim to control the audio output of the headphone taught by Beurton. The motivation to do so would have been to improve the user experience.

Regarding claim 25, Beurton in view of Sassi and further in view of Vilermo disclose the method of claim 20, wherein the geometric shape comprises a circle (Beurton et al; Fig 5b; Para [0056]). 

Regarding claim 26, Beurton in view of Sassi and further in view of Vilermo disclose the method of claim 20, but do not expressly disclose wherein changing a headphone transparency setting comprises making a smooth transition between a first headphone transparency setting and a second headphone transparency setting by changing the external microphone signal gain setting and the media signal gain setting of the headphones from the first headphone transparency setting to the second headphone transparency setting over a predetermined time interval (Beurton et al; Fig 5b;Para [0056]). However, in the same field of endeavor, Vilermo et al disclose a method wherein changing a headphone transparency setting comprises making a smooth transition between a first headphone transparency setting and a second headphone transparency setting by changing the external microphone signal gain setting and the media signal gain setting of the headphones from the first headphone transparency setting to the second headphone transparency setting over a predetermined time interval (Vilermo et al; Fig 6; gain Y and X). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the gain setting feature taught by Villermo to control the transparency setting of the headphone taught by Beurton. The motivation to do so would have been to increase the ambient sound awareness to the user.

Regarding claim 34, Beurton in view of Sassi and further in view of Vilermo disclose the software including instructions for controlling one or more devices to perform the method of claims 20 (Beurton in view of Sassi and further in view of Vilermo disclose the claim 20); but do not expressly disclose one or more non-transitory media having software stored thereon. However, Sassi disclose one or more non-transitory media having software stored thereon; the software including instructions for controlling one or more devices to perform the method (Sassi; Page 19; lines 15-20). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the storage media taught by Sassi to perform the method of claim 27. The motivation to do so would have been to provide a plurality of options to the user of the method.

Regarding claim 36, Beurton et al disclose an apparatus (Beurton et al; Fig 1; device 100), comprising: a display (Beurton; Fig 1; display 130); a sensor system associated with the display, the sensor system comprising a touch sensor system or a gesture sensor system (Beurton et al; Para [0032]); and a control system comprising one or more processors (Beurton et al; Para [0007]), but do not expressly disclose the control system being configured to perform the method of claim 20. However, Beurton in view of Sassi and further in view of Vilermo disclose the method of claim 20. It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the apparatus taught by Beurton to perform the method of claim 20. The motivation to do so would have been to provide a plurality of options to the user of the method.

Claims 27-33, 35, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beurton et al (US 2016/0119709 A1) in view of Sassi (WO 2012/160415 A).
Regarding claim 27, Beurton et al disclose a method of controlling an audio recording process (Beurton et al; Para [0054]), the method comprising: controlling a display to present a geometric shape on the display (Beurton et al; Fig 3); receiving an indication of digit motion from a sensor system associated with the display (Beurton et al; Para [0032]), the sensor system comprising a touch sensor system or a gesture sensor system (Beurton et al; Para [0032]), the indication including an indication of a direction of digit motion (Beurton et al; Para [0056]); and changing an intensity setting of an equalization curve for the audio recording process in accordance with a current size of the geometric shape, wherein the current size of the geometric shape corresponds to a gain setting for a range of frequencies (Beurton et al; Fig 3; preset equalization based on interface area selection); but do not expressly disclose controlling the display to present a sequence of images indicating that the geometric shape either enlarges or contracts, depending on the direction of digit motion. However, in the same field of endeavor, Sassi discloses a method controlling the display to present a sequence of images indicating that the geometric shape either enlarges or contracts, depending on the direction of digit motion (Sassi; Page 14; lines 15-25). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the control feature taught by Kim to control the audio output of the headphone taught by Beurton. The motivation to do so would have been to improve the user experience.

Regarding claim 28, Beurton in view of Sassi disclose the method of claim 27, wherein the intensity setting corresponds with a shape of the equalization curve (Beurton et al; Para [0051]).

Regarding claim 29, Beurton in view of Sassi disclose the method of claim 27, wherein the equalization curve comprises a selectable pre-set equalization curve (Beurton et al; Para [0035][0050]).

Regarding claim 30, Beurton in view of Sassi disclose the method of claim 29, further comprising controlling the display to present a plurality of icons on the display, each icon of the plurality of icons corresponding to a different pre-set equalization curve (Beurton et al; Para [0035]).

Regarding claim 31, Beurton in view of Sassi disclose the method of claim 30, but do not expressly disclose further comprising: receiving, from the sensor system, an indication of a touch in an area of the display corresponding with an icon; and selecting a pre-set equalization curve corresponding to the icon. However, in the same field of endeavor, Sassi discloses a method further comprising: receiving, from the sensor system, an indication of a touch in an area of the display corresponding with an icon; and selecting a pre-set equalization curve corresponding to the icon (Sassi; Fig 2b; Page 14; lines 15-25). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the control feature taught by Kim to control the audio output of the headphone taught by Beurton. The motivation to do so would have been to improve the user experience.

Regarding claim 32, Beurton in view of Sassi disclose the method of claim 27, but do not expressly disclose wherein the method comprises controlling the display to present a sequence of images indicating that the geometric shape enlarges when the direction of digit motion is towards an upper portion of the display. However, in the same field of endeavor, Sassi discloses a method wherein the method comprises controlling the display to present a sequence of images indicating that the geometric shape enlarges when the direction of digit motion is towards an upper portion of the display (Sassi; Fig 2b; Page 14; lines 15-25). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the control feature taught by Kim to control the audio output of the headphone taught by Beurton. The motivation to do so would have been to improve the user experience.

Regarding claim 33, Beurton in view of Sassi disclose the method of claim 27, wherein the geometric shape comprises a circle (Beurton et al; Fig 2; Para [0051]).

Regarding claim 35, Beurton in view of Sassi disclose the software including instructions for controlling one or more devices to perform the method of claims 27 (Beurton in view of Sassi disclose the claim 27); but do not expressly disclose one or more non-transitory media having software stored thereon. However, Sassi disclose one or more non-transitory media having software stored thereon; the software including instructions for controlling one or more devices to perform the method (Sassi; Page 19; lines 15-20). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the storage media taught by Sassi to perform the method of claim 27. The motivation to do so would have been to provide a plurality of options to the user of the method.

Regarding claim 37, Beurton et al disclose an apparatus (Beurton et al; Fig 1; device 100), comprising: a display (Beurton; Fig 1; display 130); a sensor system associated with the display, the sensor system comprising a touch sensor system or a gesture sensor system (Beurton et al; Para [0032]); and a control system comprising one or more processors (Beurton et al; Para [0007]), but do not expressly disclose the control system being configured to perform the method of claim 27. However, Beurton in view of Sassi disclose the method of claim 20. It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the apparatus taught by Beurton to perform the method of claim 20. The motivation to do so would have been to provide a plurality of options to the user of the method.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651